Citation Nr: 1750231	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-16 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tenosynovitis.

2.  Entitlement to an initial increased rating in excess of 10 percent for lumbosacral spine (back disability).


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel









INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from an appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2012 Substantive Appeal (VA 9), the Veteran requested a hearing before the Board.  The RO schedule the hearing for March 29, 2017.  See Hearing related entered in VBMS in February 2017.  However, prior to the hearing, in a February 2017 Statement in Support of Claim, the Veteran requested cancellation of the hearing.  The Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

In May 2017, the Board remanded the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the claims for entitlement to service connection for tenosynovitis and increased rating for a back disability.

In March 2011, the Veteran was afforded a VA examination to determine the nature and etiology of the claimed foot condition.  The examiner diagnosed the Veteran with metatarsophalangeal tendonitis.  The examiner stated that the condition was not service-connected but did not provide a rationale for his conclusion. 

In June 2017, the Veteran was afforded another VA examination.  The examiner stated that there was no pathology to render a diagnosis; therefore, the examiner concluded that the Veteran did not have a current diagnosis associated with the claimed foot condition.  

However, based on the March 2011 examination, there is evidence that the Veteran has been diagnosed as having metatarsophalangeal tendonitis during the course of the appeal.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the requirements for a current disability have been met.   

As such, the medical evidence is insufficient for determining entitlement to service connection, and the claim must be remanded for a supplemental opinion. 

As to the increased evaluation claim, 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 states that "objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment" are to be evaluated separately, under an appropriate diagnostic code.  During the March 2011 VA examination, the Veteran stated that he experienced erectile dysfunction in relation to his spine condition.  However, neither the March 2011 nor the June 2017 examiners offered an opinion regarding the relationship, if any, of the Veteran's erectile dysfunction to his back disability.  Therefore, a supplemental opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's electronic claims file to an appropriate examiner for supplemental opinions regarding the Veteran's tenosynovitis claim and erectile dysfunction.  It is left to the examiner's discretion whether to examine the Veteran.  If the VA examiners' who conducted the last VA examinations are available, please request the opinions from them.

Access to the electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

The examiner should provide a complete rationale for any opinions provided.

a.  Regarding the foot condition, the examiner should list any foot conditions present at any time during the appeal period, to include metatarsophalangeal tendonitis and/or tenosynovitis.  After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's metatarsophalangeal tendonitis and/or tenosynovitis, or any other foot disability were incurred in, caused, or aggravated by his military service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

b.  Regarding the Veteran's erectile dysfunction, the examiner is asked to opine as to whether the claimed erectile dysfunction is a manifestation of the service-connected back disability, or was otherwise caused or aggravated by such disability.   

2.  Perform any additional development deemed necessary. 

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence, and all issues on the title page should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


